            Case 6:19-bk-00511-KSJ           Doc 306      Filed 04/09/19      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In re:                                              §
                                                    §   Case No. 6:19-bk-00511-KSJ
IPS WORLDWIDE, LLC                                  §   Chapter 11
                                                    §
                        Debtor.                     §


                             NOTICE OF APPEARANCE AND
                    REQUEST FOR NOTICE AND SERVICE OF PLEADINGS


TO THE CLERK OF THE BANKRUPTCY COURT:

         PLEASE TAKE NOTICE that Conduent, Inc., fka Xerox Business Services, LLC, fka

Affiliated Computer Services, Inc. (“Conduent”), by and through its counsel Singer & Levick,

P.C., files this, its Notice of Appearance and Request for Notice and Service of Pleadings.

         Pursuant to Bankruptcy Rules 2002. 9007 and 9010, and Sections 102(1), 342, and 1109(b)

of the Bankruptcy Code, Conduent respectfully requests that all notices given or required to be

given in these proceedings and all papers served or required to be served in these proceedings be

served upon its counsel at the address, telephone number and email address listed below.

                                      Larry A. Levick, Esq.
                                      Singer & Levick, P.C.
                                  16200 Addison Road, Suite 140
                                      Addison, Texas 75001
                                       Phone: 972.380.5533
                                         Fax: 972.380.5748
                                  Email: levick@singerlevick.com

         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109 (b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Rules specified above, but also includes, without limitation, Orders and notices of any Application,

Motion, Petition, pleading, request, complaint, or demand, whether formal or informal, whether


_______________________________________________________________________________________________________
NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADINGS                              Page 1
             Case 6:19-bk-00511-KSJ          Doc 306      Filed 04/09/19      Page 2 of 3




written or oral, whether transmitted or conveyed by mail, delivery, telephone, facsimile, or

otherwise.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notice and Service of Pleadings is without prejudice to: (1) Conduent’s rights, remedies, claims,

actions, defenses, setoffs, or recoupments, in law or in equity, against the Debtor and any other

entities either in this case or in any other action, all of which rights, remedies, claims, actions,

defenses, setoff and recoupments are expressly reserved, and (2) any objection which may be made

to the jurisdiction of the Court, and shall not be deemed or construed to submit Conduent to the

jurisdiction of the Court.

DATED: April 09, 2019

                                                Respectfully submitted,

                                                SINGER & LEVICK, P.C.

                                                By:         /s/ Larry A. Levick
                                                        Larry A. Levick
                                                        State Bar No. 12252600

                                                16200 Addison Road, Suite 140
                                                Addison, Texas 75001
                                                Phone: 972.380.5533
                                                Fax: 972.380.5748
                                                Email: levick@singerlevick.com

                                                ATTORNEYS FOR:
                                                CONDUENT, INC., FKA XEROX BUSINESS SERVICES,
                                                LLC, FKA AFFILIATED COMPUTER SERVICES, INC.




_______________________________________________________________________________________________________
NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADINGS                              Page 2
            Case 6:19-bk-00511-KSJ           Doc 306      Filed 04/09/19      Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that Notice of this document will be electronically mailed to the parties
that are registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District, and to the parties listed below via first class mail,
postage prepaid, on this 9th day of April, 2019.

 Debtor:                                             Counsel for Debtor:
 IPS Worldwide, LLC                                  Scott W. Spradley
 265 Clyde Morris Blvd., Suite 100                   Law Offices of Scott W. Spradley PC
 Ormond Beach, FL 32174                              109 South 5th Street
                                                     Flagler Beach, FL 32136

 US Trustee:                                         Counsel for Official Committee
 Audrey M. Aleskovsky                                of Unsecured Creditors:
 Charles R. Sterbach                                 Bradley M. Saxton
 Office of the US Trustee                            Winderweedle, Haines, Ward & Woodman
 400 W. Washington Street, Suite 1100                329 Park Avenue North, Second Floor
 Orlando, FL 32801                                   Winter Park, FL 32789



                                                           /s/ Larry A. Levick
                                                        Larry A. Levick




_______________________________________________________________________________________________________
NOTICE OF APPEARANCE AND REQUEST FOR NOTICE AND SERVICE OF PLEADINGS                              Page 3
